1DETAILED ACTION
	This office action is in response to applicant’s remarks filed on August 22, 2022 in application 17/090,726. 
	Claims 1-20 are presented for examination.   Claims 1-3, 11-12, 15, 19 are amended. 
	IDS submitted on November 5, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for the allowance:   The examiner deem claims 1-14 as novel when read as a whole for the limitations of: 
the logic chip reads a codeword including N data units from the memory chip and perform error correction decoding on the codeword to correct errors in M data units of the N data units, such that when the M data units correspond to a common hardware component  specific to a sub-word line which connects memory cells of the memory chip, the logic chip is configured to correct the errors of the M data units by flipping bits of the errors of the M data units and when the M data units do not correspond to the common hardware component, the logic chip is configured to process the errors of the M data units as an uncorrectable error. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.   Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (US 2019/0227869) in further view of Eilert et al. (US 2008/0148126). 

In regard to claim 15, Bradshaw teaches a memory device, comprising: 
a memory chip including memory cells (memory devices, para. 30); and 
a logic chip configured to control the memory chip (controller, para. 30), 
wherein the logic chip is configured to read a codeword including N data units from the memory chip (the data of each row and column of the two dimensional array may be encoded with an error correcting codeword, para. 17), and 
perform error correction decoding on the codeword to correct errors in M data units of the N data units, such that when the M data units do not correspond to a data corruption pattern, the logic chip is configured to correct the errors of the M data units (perform a first tier error correction code operations on a data block, fig. 3b, para. 49-50), and 
when the M data units correspond to the data corruption pattern, the logic chip is configured to process the errors of the M data units as an uncorrectable error (unsuccessful correcting of an error of the data block, perform a remix operation, fig. 3b, 51-52), 
N is a positive integer (data block, para. 50), and 
M is a positive integer less than N (memory with errors, ex. Rows with 3 errors, para. 50). 
Bradshaw does not explicitly teach to correct errors in M data units of the N data units by flipping bits of the errors in the M data units of the N data units. 
Eilert et al. teach of an error pattern that may be an 8 bit error pattern and any bit in the error pattern having a value of one indicates that that bit in the codeword read from the array contains an error.   To correct the error, the bit that is in error may be flipped (fig. 5, para. 33). 
It would have been obvious to modify the device of Bradshaw by adding Eilert et al. ECC protection.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in correcting errors (para. 33). 

In regard to claim 16, Bradshaw teaches the memory device of claim 15, wherein the data corruption pattern is based on locations of memory cells in which the memory chip writes the M data units (unsuccessful correcting of an error can occur when a row or column of the data block contains a greater number of errors than the correction capability of the error correcting code, para. 46).

In regard to claim 17, Bradshaw teaches the memory device of claim 15, wherein the logic chip includes: 
a first error correction device configured to perform a first error correction decoding a portion of the codeword to generate a first sub-codeword (perform a first tier of error correcting code operation, fig. 8, 810); and 
a second error correction device configured to perform a second error correction decoding a remaining portion of the codeword to generate a second sub-codeword (perform a second tier of error correcting code operation on the data block, fig. 8, 830). 

In regard to claim 18, Bradshaw teaches the memory device of claim 17, wherein the error in the M data units include a first error and a second error, and the data corruption pattern includes a pattern in which a location of the first error in the first sub-codeword is independent of a location of the second error in the second sub-codeword (a remix operation is performed on the data block to change a logical to physical association of the data block from a first logical association to a second logical association, fig. 3b, 38).

*********************************
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (US 2019/0227869) in further view of Ku et al. (US 2020/0106460). 

In regard to claim 19, Bradshaw teaches a method for reading data from a memory device including memory cells, the method comprising: 
reading a codeword from the memory cells (encoded error correcting code, para. 50); 
correcting errors when a number of the errors in the codeword is less than a maximum number of correctable errors (encoded error correcting code that is capable of correcting a particular number of errors, para. 50); 
correcting errors when the number of errors in the codeword is equal to the maximum number of correctable errors and the errors correspond to a same sub-word line (encoded error correcting code that is capable of correcting a particular number of errors, para. 50); and 
outputting a signal indicating that the errors are an uncorrectable error when the number of errors of the codeword is equal to the maximum number of correctable errors and the errors correspond to different sub-word lines (if a row contains 5 errors and the correction capability of the error correcting code is 4, then the row may cause an unsuccessful correction of an error in the row, para. 51).
Bradshaw does not explicitly teach correcting errors by flipping bits of the errors. 
KU et al. teach of a BCH decoder that may detect and corrects errors in the codeword by performing bit flipping operations on the erroneous bits (para. 46). 
It would have been obvious to modify the device of Bradshaw by adding KU et al. decoding/encoded codewords.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in correcting errors (para. 46). 

In regard to claim 20, Bradshaw teaches the method of claim 19, further comprising: 
receiving a second codeword (second tier of error correcting code operation, para. 52); 
performing a first error correction decoding on a portion of the second codeword to generate a first sub-codeword (a remix operation may be performed to change the logical association of the data block to the second logical association … new codewords may be encoded from the second logical association and in subsequent operation on the data block the error is correctable using the first tier of error correcting code operation having the second logical association, para. 49); 
performing a second error correction decoding on a remaining portion of the second codeword to generate a second sub-codeword (remix operation, fig. 3a, 320); and 
writing the first sub-codeword and the second sub-codeword in the memory cells as the codeword by writing a first data unit of the first sub-codeword in first memory cells connected with a first sub-word line from among the memory cells (changing the first logical association to a second logical association, for example, the two-dimensional array of rows and columns may be a logical representation of the data block, para. 48), and 
writing a second data unit of the second sub-codeword in second memory cells connected with the first sub-word line from among the memory cells (changing the first logical association to a second logical association, for example, the two-dimensional array of rows and columns may be a logical representation of the data block, para. 48). 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Kwok; Zion S. (US-20170257121) codeword correct by flip bit with error exceed threshold
Somasekhar; Dinesh (US-20200210284) correct by flip bit of codeword
Kwok; Zion (US-20210399744) bit flip and codeword
HAN; HYUNSEUNG (US-20210202012) uncorrectable error when exceed range
JEON; Jeong Ho (US-20220083470) error detection and uncorrectable or failed
Pangal; Kiran (US-20140258804) codeword and uncorrectable errors
Avudaiyappan; Karthikeyan (US-20130111303) Silent data corruption 
Kellington; Jeffrey William (US-20090193296) flipped bit to correct
Catthoor; Francky (US-20160179577) silent data corruption and bit flips
Das; Debaleena (US-20140047265) silent data corruption
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov